Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-22, 24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over GB 578057 to Marshall in view of the Applicant provided prior art US Patent 2014/0023540 to Heidecker et al (Hedecker).
In Reference to Claims 1-6, 8, 9-19, 22 and 24
Marshall discloses a screw compressor comprising a compressor housing having two rotor screws (Fig. 2, 6 and 7) mounted axially parallel therein, which mesh with each other in a compression space, are driven by means of a drive (Fig. 2, 19) and are synchronized  (Fig. 2, 9/10) with each other in their rotational movement, wherein the rotor screws each have a single-part or multi- part base body with two end faces and a profiled surface extending therebetween and shaft ends projecting beyond the end faces
Marshall discloses the housing being metal based coated with plastic.
Marshall discloses a rotor for screw compressor coated with plastic layer.
Marshall does not teach coating layer with particles or pores.
Heidecker teaches the profiled surface is formed in a multilayer manner, comprising a first, inner layer and a second, outer layer, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein particles or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores, respectively. (Col. 6, Line 28-58, the anti-wear material formed by multiple players, the top layer formed by thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
 	thermoplastic synthetic material forming the first, inner layer and the second outer layer is a semi-crystalline high performance thermoplastic synthetic material (Col. 11, Line 41-50)
the thermoplastic synthetic material comprises a polyaryletherketone (PAEK) or at least substantially consists of a polyaryletherketone (PAEK) to form the first, inner layer and the second, outer layer. (Col. 7, Line 40-60)
the thermoplastic synthetic material for forming the first, inner layer and the second, outer layer comprises polyetheretherketone (PEEK) or consists at least substantially of polyetheretherketone (PEEK). (Col. 7, Line 40-60)
the first, inner layer is formed without particles or pores supporting a running-in process, but at least substantially homogeneously (Col. 6, Line 45-50, pure polymer coating)
the particles comprise microspheres comprising aluminum oxide (A1203), silicon dioxide or of thermoplastic synthetic material (Col. 13, Line 55-60)
the particles of the second, outer layer, which support a running-in process, have a Shore hardness higher than that of the matrix defined by the thermoplastic synthetic material. (Particles can be MoS2 the hardness can be as high as 8.9 GPa)
the particles of the second, outer layer, which support a running-in process, have a Shore hardness lower than that of the matrix defined by the thermoplastic synthetic material. (the particals can be PTFE which is softer than base material PEEK).
the first, inner layer is bonded to the second, outer layer by melting. (Col. 15, Line 60-64)
the first, inner layer forms a substantially homogeneous coating and thus a corrosion protection layer. (Col. 6, Line 45-50, Pure polymer coating)
the second, outer layer defines a running-in layer which in the running-in process removes itself in regions and/or plastically deforms itself in regions, and thus adapts itself to the concrete operating conditions. (Col. 11, Line 40-50, the layer with particles is applied by melting)
the particles comprise graphite or are formed from graphite. (Col. 2, Line 10-30)
the particles comprise: In re: Foerster et al. Application No: 16/610,291 Page 5 hexagonal boron nitride, carbon nanotubes (CNT), talc, polytetrafluoroethylene (PTFE), perfluoroalkoxy polymers (PFA), fluorinated ethylene propylene (FEP) and/or another fluoropolymer. (Paragraph 4)
 said particles comprise: aluminum oxide (A1203), silicon carbide (SiC), silicon dioxide (SiO2), and/or glass, in particular borosilicate glass. (Col. 13, Line 55-60)
layer thickness of the first, inner layer is 5 um to 50 um before running-in (Col. 5, 50-60)
the layer thickness of the second outer layer is 10um to 120 um before running-in (Col. 15. 50-60)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Marshall. Doing so, would result in the multiple layers of coating of Heidecker being applied to the screw surface of Marshall.  Both inventions of Marshall and Heidecker deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1 Line 15-20)
In Reference to Claim 20
Marshall discloses the rotor comprises metal.
Marshall does not teach detail of the metal.
Heidecker teaches the base material of the rotary compressor component including steel (Paragraph 101)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Marshall. Doing so, would result in the multiple layers of coating of Heidecker being applied to the screw surface of Marshall.  Both inventions of Marshall and Heidecker deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1 Line 15-20)
In Reference to Claim 21
Marshall discloses at least portions of the shaft ends are uncoated,-with a thermoplastic synthetic material. (Marshall teaches only the contacting surface is coated in Page 1, Line 45-50)
 In Reference to Claim 26
Marshall discloses the rotor screw comprises a one-piece or multi-piece base body with two end faces (Fig. 2, 2, 3) and a profiled surface extending therebetween as well as shaft ends projecting beyond the end faces (As showed in Fig. 2), 
Marshall does not teach  the body of the pump being coated.
Heidecker teaches wherein at least the profiled surface is formed in a multilayer manner comprising a first, inner layer and a second, outer layer, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein the particles or pores supporting a running-in process are embedded in the second, outer layer, and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores. (Col. 6, Line 25-58, the anti-wear material formed by multiple layers, the top layer formed by a first thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Marshall. Doing so, would result in the multiple layers of coating of Heidecker being applied to the screw surface of Marshall.  Both inventions of Marshall and Heidecker deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1 Line 15-20)
In Reference to Claims 27-29
Marshall discloses a method  for applying a coating to a metallic surface to be coated of a rotor screw of a compression space of a screw compressor, comprising: pretreating the metallic surface to be coated, applying a first inner layer (Page 2, Line 1-5 teaches the screw could be made of metal and coated with plastic material.)
Marshall does not teach a multiple coating.
Heidecker teaches the profiled surface is formed in a multilayer manner, comprising a first, inner layer and a second, outer layer, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein particles or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores, respectively. (Col. 6, Line 28-58, the anti-wear material formed by multiple players, the top layer formed by thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
the first inner layer and/or the second, outer layer are applied as a wet paint or as a powder paint (Col. 15, Line 15-35, the layer can be applied by spraing)
the first, inner layer and the second, outer layer are baked in such a way that the thermoplastic synthetic material melt (Col. 15, line 15-35)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Marshall. Doing so, would result in the multiple layers of coating of Heidecker being applied to the screw surface of Marshall.  Both inventions of Marshall and Heidecker deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1 Line 15-20)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marshall and Heidecker as applied to claim 1 above, and further in view of US Patent 5,011,389 to Timuska.
In Reference to Claim 23
Marshall discloses the screw compressor comprising tow coated screw rotors.
Marshall does not teach two layers of the thermoplastic coating.
Heidecker teaches the profiled surface is formed in a multilayer manner, comprising a first, inner layer and a second, outer layer, wherein the first, inner layer and the second, outer layer both comprise or are formed from a thermoplastic synthetic material, wherein particles or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix for receiving the particles or for forming the pores, respectively. (Col. 6, Line 28-58, the anti-wear material formed by multiple players, the top layer formed by thermoplastic with lubricant particle and a second layer (base layer) with pure thermoplastic).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heidecker into the design of Marshall. Doing so, would result in the multiple layers of coating of Heidecker being applied to the screw surface of Marshall.  Both inventions of Marshall and Heidecker deal with metal contacting surfaces, and Heidecker teaches a method of improving anti-wearing (Col. 1 Line 15-20)
The combination of Marshall and Heidecker as applied to Claim 23 does not teach both end of rotor is coated.
Timuska teaches the same coating applied to the end surface of the rotor (Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Marshall and Heidecker as applied to Claim 1 to incorporate teachings from Timuska.  Doing so, would result in the same coating material being applied to both end surface of the rotor, since Timuska teaches a method of providing an even end surface of the even end surface of the rotor to provide a seal between the rotor and the casing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Heidecker as applied to claim 27 above, and further in view of US Patent Publication 2011/0076480 to Skoog et al (Skoog).
In Reference to Claim 30
Marshall discloses the screw compressor comprising coated screw rotors.
The combination of Marshall and Heidecker as applied to Claim 27 does not teach pretreatment method.
Skoog teaches a pretreatment method including etching (Paragraph 30)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Marshall and Heidecker as applied to Claim 27.  Doing so, would result in the base material being pretreated with etching before a coating layer is applied, so the coating layer can be secured to the substrate material.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/16/2022